182.	I should like at the outset to offer you my warm congratulations, Sir, on the occasion of your election as President of the General Assembly at its thirty-sixth session. Your wide experience and valuable contribution to the work of the Organization over many years will be of great benefit to the work of this session, which we hops will succeed in serving the cause of peace and international cooperation, in affirmation of the principles and goals of the United Nations. Your presidency is a positive indication of the increasing role played by our brother State of Iraq and by the Arab group as a whole in contributing to the attainment of the goals of the Organization and the strengthening of its efforts for the prosperity and wellbeing of the world.
183.	I also wish to offer my thanks and appreciation to your predecessor, Mr. Riidiger von Wechmar of the Federal Republic of Germany, for conducting the work of the General Assembly at its previous session with ability and dedication. I should not fail to pay a tribute, in the name of the delegation of Bahrain, to the efforts and the performance of the SecretaryGeneral, who has contributed so much over the last 10 years to the strengthening of the role of the United Nations in the accomplishment of its goals and in facing the many serious challenges that have confronted it. This praiseworthy effort deserves our deepest gratitude.
184.	I should also like to welcome the admission of both Vanuatu and Belize to membership in the Organization. We hope that it will not be long before we see the national liberation movements, that sit with us now as observers, occupying their seats as Members, after their struggling peoples have triumphed over imperialism, occupation and racism and obtained their legitimate rights to freedom, self-determination and independence for there is no doubt that the will of peoples who are fighting to attain their legitimate rights will inevitably triumph.
185.	The thirty-sixth session of the General Assembly is meeting in a world beset by burning international issues which threaten international peace and security, where serious international crises may break out at any moment in the most sensitive areas of the world. World economic conditions arc in no better state than the political situation and they are no less important.
186.	Under such circumstances, it is incumbent more than ever upon the United Nations to play a greater role in the resolution of the international problems which confront mankind, so that international relations may be maintained in order to meet the serious challenges which face our world. We therefore consider it the duty of the General Assembly to review and examine carefully the events of today's world in order to assess their effects on the life of mankind and their implications for the future, and so avoid their possible dangerous consequences. In this context, we face many questions which require satisfactory answer with regard to the problems that confront mankind, and foremost among these are the following. How are we to eliminate hotbeds of tension and conflict in the world, maintain detente, increase confidence between the two superPowers and strengthen international peace and security? How are we to stop the arms race, particularly in the field of weapons of mass destruction, put an end to all forms of hegemony, domination and subjugation by the great Powers and narrow the gap that still exists between the rich and ti ~ poor? And how are we to put an end to imperialism in ah its forms, particularly the colonialist and racist imperialism practiced by Israel and South Africa?
187.	These and other questions require, in our opinion, careful and thorough scrutiny by the family of nations in this troubled period in the history of international relations. No effective and satisfactory solutions can be found to such problems except through constructive dialog and a genuine desire to abide by the principles of the United Nations and respect for the right of peoples to self-determination.
188.	We live in critical international conditions marked by turbulence and ambiguity. It is no overstatement to say that we live in a world in which terror arising from the arms race and confrontation between the two superPowers prevails. Relations between the two superPowers over the last year have been marked by a return to the policy of the cold war and rivalry over spheres of influence in the world. The policy of recourse to the use of force has again taken the prominent place in modern international life a matter which is of concern to the world, and particularly to those States which have not aligned themselves with either of the two superPowers. The two superPowers are seeking to impose their policies of hegemony and to attract the developing countries both politically and economically, so as to use them as pawns in their game of power politics. There are still many areas in the world, including Europe itself, which are considered to be probable regions of wide-scale confrontation between the two superPowers if a radical change were to occur in the balance of power between them. Therefore, the developments which have occurred in the international arena are a source not so much of optimism as of caution and fear.
189.	We have expressed on more than one occasion our opinion regarding the ways and means of building sound and equal international relations among States, irrespective of their political and economic status, in accordance with the principles and purposes of the United Nations, with particular emphasis on the need to abandon the use or threat of use of force in international relations, to respect the sovereignty of States, the integrity of their territories, the sanctity of their borders, noninterference in their domestic affairs and equality of rights among them all. In the light of this, allow me to present my point of view with regard to current and pressing international issues and the developments which we consider to be of especial importance which have taken place since the last session.
190.	We consider the establishment of the Gulf Cooperation Council by the Arab Gulf States an important and positive historic event in our region and a great step towards the fulfillment of the aspirations of the peoples of the region to strengthen their present and future ties. Following immediately upon the declaration establishing the Gulf Cooperation Council, the six States members of the Council the Kingdom of Saudi Arabia, Kuwait, Qatar, Oman, the United Arab Emirates and Bahrain confirmed that the Council was not a group directed against anybody, and that it had been set up in conformity with the principles of the United Nations Charter and the non aligned movement. The Gulf Cooperation Council represents a political, economic and social grouping of the six member States designed to face up to the challenges and external threats which confront the region and to keep it away from spheres of influence and international strife.
191.	The leaders of the six member States of the Gulf Cooperation Council emphasized in their final communique issued after their first conference, in Abu Bhabi on 26 May of this year, that the security and stability of the Gulf is the responsibility of the States of the region, that those States are capable of assuming that responsibility and that nobody has the right to interfere in their internal affairs. The rejection by the leaders of the region of any foreign intervention, whatever its source or nature, reaffirmed the determination of those States to resist all endeavors to link the region to international conflicts that are inconsistent with the principles of nonalignment and the Charter of the United Nations. The Gulf Cooperation Council, which reflects the hopes and aspirations of the peoples of the region and highlights the historical, social and economic ties existing among them, is not only aimed at facing up to external challenges and threats, but also at developing self-sufficiency among those States in various fields of economic and social development, to strengthen peace and stability in the region and to contribute to the prosperity of the peoples of the Gulf and of the world at large.
192.	The question of Palestine and the dispute in the Middle East have occupied a central place in international events this year. We do not need to repeat the details of the Palestinian question or its implications for the different elements involved, but it is necessary to highlight the importance of finding a rapid, just, lasting and comprehensive solution to this problem, considering its decisive impact on the maintenance of international peace and security.
193.	The question of Palestine was and will remain at the core of the dispute in the Middle East. There will be no stability in the region if a just solution to that question is not found. The events in the Middle East and their consequences indicate that the conflict in the region has entered an extremely grave phase. It looked this year as if the Middle East were on top of a volcano that could have erupted at any moment. The perpetuation of the situation in the Middle East will provoke turmoil in the area, with all the resulting complications threatening world peace and exposing international relations to danger. The dangerous situation in the Middle East is the result of the continued occupation by the Zionist entity of Arab lands and the constant refusal of Israel to abide by United Nations resolutions, of that entity's confiscation of Arab lands, demolition of houses, building of settlements and colonies on occupied land, expulsion of the Arab inhabitants, violation of their human rights and subjecting them to all sorts of torture and humiliation, the eradication of Arab landmarks and the desecration of the holy places.
194.	The continued profanation of the holy places by the Zionist occupation authorities, in particular the continuation of excavation under the Moslem Sanctuary of the Mosque of AlAqsa, proves the evil and aggressive intentions of the Zionists towards the holy places. It is a challenge to the feelings of all Moslems and a flagrant violation of the resolutions of the United Nations and UNESCO, which have declared Jerusalem and its ancient walls to be part of the heritage of mankind. We appeal to the world community to recognize the gravity of the excavations being carried out by the Zionist occupying authorities under the sacred Dome of the Rock, which are aimed at destroying one of the holiest places for Moslems in the Holy City of Jerusalem. The international community is therefore required to make an effective move to stop Israeli aggression against the holy places in the occupied Arab lands.
195.	Among other new evidence of the expansionist and aggressive intentions of Israel in the region is its recent decision to proceed with the implementation of a plan to dig a canal linking the Mediterranean Sea to the Dead Sea, commencing from the occupied Gaza Strip and going across the occupied West Bank and the Jordan Valley. We should like to bring to the attention of the world the gravity of that plan which is intended to bring about fundamental geographical, demographical, environmental and economic transformations that would have serious consequences for the entire region, and in particular for the inalienable rights of the Palestinians and the Hashemite Kingdom of Jordan. We call upon all States and peoples to refrain from providing any assistance or support, financial or technical, for its implementation, failure to heed this call would be regarded as a hostile act against the rights of the Arab nations.
196.	The international community has used all methods of condemnation, denunciation, censure and protest in regard to the continued Israeli aggression against Palestinian people and the neighboring Arab States, but it has not imposed any sanctions regarding such continued aggression a fact that has led Israel to perpetuate and expand its aggression. Unless the international community can restrain Israel by imposing on it economic and political sanctions, it will continue its aggression against the Palestinian people and the neighboring Arab States.
197.	There is no need to recall the stand of Bahrain regarding this question and the need for a comprehensive and just solution. We have explained on more than one occasion that a just and durable peace in the region should be based on recognition of the legitimate and inalienable rights of the Palestinian people to self-determination and the establishment of their own State, the recognition of the PLO as the sole legitimate representative of the Palestinian people and the withdrawal of Israel from all occupied Arab territories, foremost among which is the Holy City of Jerusalem.
198.	In accordance with those principles, Prince Fahd ibn Abdul Aziz, the Crown Prince of our brother country, the Kingdom of Saudi Arabia, put forward an eight-point plan for a just and comprehensive solution of this question, which speedily met with a favorable response all over the world. The clearly formulated plan of Prince Fahd proves our deep conviction that our problems can be settled by peaceful means within the framework of the United Nations and international legality. Nevertheless, Israel remains silent and refuses to respond to any move towards peace. A further complication has arisen out of the announcement by the United States, which is considered to be a pillar of the Organization and a leader of the Western countries, that it intends to conclude an agreement on strategic cooperation with the Israeli aggressor, which is occupying the lands of others by force of arms and rejects all international values and principles. Undoubtedly, this will complicate matters further in that sensitive area of the world. We therefore call upon the international community to support the eight-point plan and upon the Security Council to adopt it as a framework for a just and comprehensive solution to this question.
199.	For this purpose we support the call for the convening of an international conference on the Middle East under the auspices of the United Nations, a conference in which the PLO would participate on an equal footing with the other parties, particularly in view of the fact that events in the Middle East have proved beyond any doubt the importance of the participation of the PLO in any process for the establishment of genuine peace in the region.
200.	Israel is responsible for the serious tension prevailing in Lebanon which is exposed daily to Zionist aggression and its destructive effects. While we emphasize our concern for the independence of Lebanon, the integrity of its land and people and its sovereignty over all its territories, we see that this cannot be achieved unless an end is put to Israeli aggression which aims at setting fire to and destroying Lebanon. It has been learn by experience without any doubt over the last six years that Israeli aggression against Lebanon will intensify and increase every time that efforts to bring about peace in Lebanon approach success.
201.	To rescue Lebanon from the ordeal which it has been through over the last six years is an Arab and a human goal. But Arab attempts to reach that goal have always been thwarted by Zionist designs aimed at perpetuating the ordeal of Lebanon in order to intensify domination over it and to keep the region continuously on the boil. In such circumstances we call upon all States and the Security Council to put effective pressure on Israel to make it stop its continued interference in Lebanon and aggression against that country.
202.	The Israeli raid last June on the Iraqi nuclear research center, used for peaceful purposes, is a dangerous precedent in international relations and a flagrant violation of the Charter of the United Nations and international norms. No. State in the world has ever perpetrated such an act of aggression; Israel is thereby trying to replace international law by the law of the jungle.
203.	In fact, the deliberate and barbaric aggression committed by the Zionist entity against Iraq is an indivisible part of a plan to weaken, threaten and destabilize the Arab countries. It is a direct and serious threat to the present and future of the Arab nation, culturally, politically, economically and socially. The intention behind the Israeli raid on the Iraqi nuclear reactor is to prevent the Arab States from acquiring advanced technical knowledge. Israel intends by such aggression to convince the world that it is the supreme Power in the area and that it can force the Arab States to submit and surrender.
204.	Bahrain, which has denounced and strongly condemned this unprovoked aggression, considered by all the States of the world, including the friends and supporters of Israel and those who defend it, to be an act of piracy and intimidation against our brother country, Iraq, would like to reaffirm once again its complete support for and solidarity with the Government and people of Iraq in then struggle against Zionist aggression.
205.	This aggression has threatened the security and peace of the whole region and the international community should impose on Israel the sanctions prescribed in Chapter VII of the Charter. There is no doubt that the huge material and military support which is offered to Israel by the United States is the main reason for the perpetuation of Zionist aggression against the Arab States. The Zionist entity, in fact, would not have had the courage to perpetrate its aggression against our brother country, Iraq, but for the support Israel receives from some Western countries, particularly the United States.
206.	The absence of international deterrence has encouraged Israel to persist in its arrogance and reliance on force to achieve its ambitions and expansionist goals. We call upon all States, particularly those that support the Zionist entity and supply it with economic, political and military assistance, foremost among which is the United States, to refrain from giving such assistance to Israel, in order for it to abandon its aggressive policy in the Middle East.
207.	More than a year has passed since war broke out in the Gulf between our brother State of Iraq and the neighboring Moslem State of Iran. It is a matter which is of concern to our region and the whole world. We cannot hide our great anxiety and deep regret concerning that war waged between two Moslem countries with its excessive loss of life and the destruction of economic and architectural institutions and establishments in both countries.
208.	Since the war broke out we have appealed to both Moslem neighbors to cease hostilities and enter into peaceful, negotiations to settle the issues that caused the war and to find a just and final solution to the painful dispute between the two countries. We appeal again with all sincerity to both Iraq and Iran to stop the fighting and to settle the existing dispute between them by peaceful means, responding to the sincere offer of the good offices of the United Nations, the Organization of the Islamic Conference and the nonaligned movement in the search for a peaceful and just solution of this problem. The response of Iraq to these initiatives has been encouraging and positive. We hope it will not be too long before peace prevails in both these neighboring countries.
209.	The Afghan people are still resisting and rejecting the Soviet occupation of their country, which took place almost two years ago. The United Nations and other international bodies have called for the withdrawal of the armed forces from Afghanistan. Unfortunately, the Soviet Union has not responded to the appeals of the international community.
210.	In this context I should like to reaffirm that the solution of the Afghan problem involves the withdrawal of foreign forces from Afghanistan and the recognition of the right of the Afghan people to have the system of government of its choice in all freedom and without external interference, the maintenance of Afghanistan as an independent nonaligned country and the creation of the necessary favorable conditions for the return of the Afghan refugees to their homeland in dignity and safety.
211.	The situation in southern Africa, and particularly in Namibia, is increasing in gravity and complexity. The hopes concerning the future of Namibia that were pinned on the Geneva pre-implementation meeting held at the beginning of this year have been disappointed because of the obduracy of the authorities in South Africa and their resistance to the efforts of the United Nations to secure the independence of Namibia in accordance with Security Council resolution 435 (1978). In this context, we should like to confirm the support of Bahrain for the resolution adopted by the General Assembly at its eighth emergency special session to give new momentum to the liberation of Namibia under the leadership of SWAPO, the sole authentic representative of the people of Namibia. I should like also to declare our support for the legitimate struggle waged by the persecuted majority in South Africa against the policies of apartheid practiced by the racist minority regime in Pretoria. We also support the international call to impose mandatory sanctions against that racist regime to compel it to abide by the United Nations resolutions and we strongly condemn the cooperation and alliance existing between the racist regimes in South Africa and Israel.
212.	We should like, in connection with the recent developments in the continent of Africa, to welcome in the name of Bahrain the decision reached by the OAU on Western Sahara. We hope that the proposal for a referendum submitted by our brother country, Morocco, on this problem at the Assembly of Heads of State and Government of the Organization of African Unity held at Nairobi in June last, will provide a favorable climate for ending that painful dispute.
213.	The economic conditions and situation in the world are no less serious than the political situation referred to above. The world economic situation is in constant decline and only slight progress has been made towards the establishment of a new international economic order based on equity, justice and interdependence. It seems from the stand of the advanced industrialized countries that they pay no heed to the conclusions reached by the Brandt Commission, which emphasized the common destiny of humanity as a whole. There are still many regions in the world threatened with famine and drought, where millions of people die of starvation. This makes the beginning of the 1980s and the end of the twentieth century a dark era in the history of humanity. Unless the advanced industrialized countries increase the aid they give to the countries of the third world and listen to them more attentively, no tangible progress will be made towards the establishment of a new international economic order, particularly since the world economy is suffering from inflation, instability of prices and the devaluation of the currencies of the advanced industrialized countries, which has serious harmful effects on the economies of the developing countries.
214.	The failure of the eleventh special session, devoted to global negotiations on the new international economic order, should not prevent efforts being made to carry out such negotiations. We hope that the economic summit meeting to be held this month at Cancun will produce positive results, leading to agreement between the advanced industrialized' countries and the developing countries on current economic problems.
215.	Among the encouraging initiatives in the sphere of development and humanitarian aid is the establishment in Bahrain of the Arab Gulf program for United Nations development organizations, which aims at aiding developing countries by financing development and humanitarian projects to be carried out by the United Nations. This program was initiated by the allocation of $40 million to UNICEF, which is proof of the conviction of the founders of this program, namely the Arab Gulf States, that it is necessary to supply developing countries with financial aid and support United Nations development institutions.
216.	The tenth session of the Third United Nations Conference on the Law of the Sea, which was held this year, has not resulted in the adoption of a general and comprehensive agreement on the law of the sea, but it has made progress in solving some of the hardcore issues. This leads us to hope that the Conference will be able to adopt the desired convention at its next session.
217. Bahrain, as a peace-loving country, would like to be able to live in a world in which peace, freedom and dignity prevailed. We hope that this session will contribute to the strengthening of the role of the United Nations in the search for the necessary solutions to the problems facing the cause of peace, liberty and justice in the world. This can only be accomplished if all States are prepared to make a sincere and concerted effort to put an end to injustice, backwardness and domination. We know very well that this objective cannot be achieved overnight and that together we must make every effort to allow the family of nations to succeed, within the framework of the United Nations, in establishing an international community in which justice, peace and prosperity prevail.
218. In this context, we should like to declare that the State of Bahrain is prepared to work with other peace loving nations within and outside the framework of the United Nations for the achievement of these noble goals and purposes.
